Citation Nr: 1117570	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  06-31 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for a left knee disability. 

2.  Entitlement to a rating in excess of 10 percent for a sinus disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1973 to March 1985 and from March 1986 to October 1991. 

This matter comes before the Board of Veterans' Appeals  (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied increased ratings for a sinus disability (allergic rhinitis and sinusitis with right maxillary retention cysts) and a left knee disability (left knee arthritis), each rated as 10 percent disabling.  In March 2010, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifested by subjective complaints of pain, giving way, stiffness, weakness, fatigability, and swelling, and objective findings of extension limited to 10 degrees and flexion limited to 95 degrees, with arthritis.  The clinical evidence does not show ankylosis, dislocation, locking, instability, or ankylosis.

2.  The Veteran's sinus disorder has not been manifested by three or more incapacitating episodes per year requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for a rating higher than 10 percent for limitation of flexion of the left knee with arthritis  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5260 (2010). 


2.  Throughout the pendency of the appeal, the criteria for a separate 10 percent evaluation for limitation of extension of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5261 (2010). 

2.  Throughout the pendency of the appeal, the criteria for a rating in excess of 10 percent for a sinus disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2007); 38 C.F.R. §§ 3.012, 3.159, 4.97, Diagnostic Code 6510, 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). 

Left Knee Disability

The Veteran contends that his left knee disability has worsened in severity and that he now experiences instability of the knee joint and more limited range of motion.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions of should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45 (2008); Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

The criteria for rating traumatic arthritis direct that the rating be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2010).  When, however, the limitation of motion is 0 percent under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with any rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2010).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259  (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's left knee disability has been rated 10 percent disabling under Diagnostic Code 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27  (2010).  Diagnostic Code 5003 pertains to arthritis, and Diagnostic Code 5260 pertains to limitation of flexion.  

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5260 (2010).  Under Diagnostic Code 5261, which contemplates limitation of leg extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5261 (2010).

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a , Plate II (2010). 

VA treatment records beginning in October 2004, within one year prior to the claim for increased rating, show that in May 2005, the Veteran reported experiencing severe pain in the left knee five days previously.  He could hardly walk.  There had been no unusual activity.  Examination was negative except for tenderness along the upper and medial border of the medial collateral ligament attachment.  There was slight tenderness at the head of the fibula.  There was no effusion or joint line tenderness.  Ligaments were stable.  In August 2005, the Veteran reported chronic knee pain and had been seen on several occasions in the past with findings of one to two plus patella crepitation.  The Veteran reported that in the previous few months, the left knee gave way from time to time.  Examination showed subpatella crepitation and marked medial joint line tenderness.  There was no instability.  There was pain on McMurray testing, but no clicking.   Later that month, the Veteran reported having clicking, popping, and swelling of the knee.  He stated that the knee frequently caught and gave way.  Examination showed mild effusion; range of motion from 0 to 125 degrees, with pain; 2+ crepitation on flexion and extension; positive patella grind testing; and intact ligaments.  The assessment was chondromalacia.  A September 2005 MRI of the left knee showed moderate sized intra-articular knee joint effusion, mild degenerative joint disease, no evidence of meniscal tear or significant ligamentous injury, and a small popliteal cyst.

On April 2006 VA examination, the Veteran reported daily left knee pain with weakness, stiffness, swelling, heat, and redness.  He stated that the left knee gave way, locked, and clicked.  There was a lack of endurance in that he could not complete tasks he used to be able to complete.  Precipitating factors for knee pain were cold weather and nighttime.  He did not know of any alleviating factors but felt that pain medication sometimes helped.  He wore a brace as needed and was limited in his ability to play sports or partake in physical activities.  Physical examination revealed extension to 10 degrees and flexion to 95 degrees.  The left knee was stable.  McMurray's test was negative.  There was pain on repetitive use and fatigue, but no weakness, lack of endurance or incoordination.  The diagnosis was degenerative arthritis of the left knee.  

VA and private treatment records dated from April 2006 to April 2010 do not reference any ongoing complaints or treatment for a left knee disability.  

On May 2010 VA examination, the Veteran reported having left knee pain with clicking and giving way.  He reported that he wore a knee brace daily for support that he purchased for himself.  He went to the gym three to four times per week to strengthen the left knee.  He reported locking episodes that occurred approximately six times per day.  He could walk a few blocks.  Physical examination revealed an antalgic gait.  There was tenderness and guarding of movement of the knee joint.  There was no evidence of crepitation, grinding, or instability.  There was evidence of clicks and snaps.  There was subpateller tenderness.  Range of motion testing revealed extension to 0 degrees, with pain beginning at 30 degrees; and flexion to 115 degrees, with pain at 110 degrees.  There was no objective evidence of pain, fatigue, weakness, or incoordination on repetitive testing.  An X-ray revealed early osteoarthritis.  The diagnosis was early osteoarthritis of the left knee.  The left knee disability had a moderate to severe effect on his usual daily activities.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  In this case, it appears that the Veteran is limited in extension of the knee to at most, 10 degrees.  Accordingly, he is entitled to a 10 percent rating under Diagnostic Code 5261, limitation of extension.   With regard to whether the Veteran is entitled to a rating higher than 10 percent, the Board finds that although there was pain at 30 degrees on extension in May 2010, he was able to extend the knee to 0 degrees, or full, and there was no evidence of any additional limitation of motion on repetitive movement that would suggest that his left knee extension was limited to 30 degrees, rather than painful at 30 degrees.  In that regard, VA treatment records do not show such limited extension.  Accordingly, the Board finds that a higher rating for limitation of extension is not warranted.

The Veteran has established a 10 percent rating for limitation of flexion based on the finding at the April 2006 VA examination of limitation of flexion to 95 degrees, with pain, which was found to cause limitation of motion commensurate with the requirement for a 10 percent rating of limitation of flexion to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  However, because the evidence does not show that left knee flexion is less than 60 degrees, the Board finds that a rating higher than 10 percent under that diagnostic code is not warranted.

Next, the rating criteria for other impairment of the knee provides that a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  In this case, although the Veteran has consistently reported that his left knee is unstable and often gives way on him, happening up to six times per day, there is no medical evidence to substantiate his claim that he suffers from any subluxation or ligamental instability.  To that extent, on 2006 and 2010 VA examinations, the left knee ligaments were found to be intact.  VA treatment records are repeatedly negative for evidence of ligamental instability.  Accordingly, absent any objective finings of ligamental instability or suggestion in the medical records that the Veteran's knee had instability, the Board finds that a rating under that code is not warranted.

The Veteran has been shown on X-ray examination to have osteoarthritis in his left knee.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X ray confirmation of the affected joint will warrant a 10 percent rating under DC 5003.  Also, under Diagnostic Code 5003, a 10 percent rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The knee is considered a major joint.  In this case, the Veteran is in receipt of two disability ratings predicated on limitation of motion, under Diagnostic Codes 5260 and 5261.  As the Veteran is already in receipt of two 10 percent disability ratings under diagnostic codes predicated upon limitation of motion, the Board finds that he is not entitled to a separate 10 percent rating under either Diagnostic Code 5003 or 5010, as such an award would amount to pyramiding and is prohibited by the criteria for rating arthritis.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5010, Note 1 (2010).

Finally, although the Veteran's left knee disability has been shown to cause clicking and crepitus, and he has reported left knee locking and pain, there is no evidence that the Veteran suffers from dislocated semilunar cartilage or symptomatic removal of semilunar cartilage, and therefore a separate rating under either Diagnostic Code 5259 or 5258 is not warranted.  Additionally, there is no evidence that the Veteran's left knee is ankylosed (Diagnostic Code 5256), that there is an impairment to the tibia or fibula (Diagnostic Code 5262), or that there is genu recurvatum (Diagnostic Code 5263), and therefore those diagnostic codes are also not applicable in this case.

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Veteran contends that he experiences flare-ups of his left knee disability when performing activities which results in pain and a limited range of motion.  However, even if the Veteran does experience flare-ups of his left knee, the Board finds it unlikely, and there is no evidence which suggests, that, on repetitive use, the left knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension.  Significantly, on VA examinations, there was no evidence of further restricted range of motion on repetitive testing.  Thus, even considering the effects of pain on use, there is no probative evidence that the left knee is limited in motion to 15 degrees extension or 30 degrees flexion, or limited by incoordination and pain such that the disability would be similar to that level of limitation.  Thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010).

In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for the Veteran's left knee condition, but findings supporting a higher rating have not been documented.  In addition, it has not been shown that the service-connected left knee disability has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment beyond the intent of the rating schedule.  The Board thus finds that referral for consideration of the assignment of an extraschedular rating is not warranted. 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505  (2007).  However, the weight of the credible evidence demonstrates that the Veteran's left knee disability does not warrant ratings higher than 10 percent for left knee limitation of flexion and 10 percent for left knee limitation of extension throughout the pendency of the appeal.  All reasonable doubt has been resolved in favor of the Veteran in rendering this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Sinus Disability

The Veteran's sinus disability has been rated 10 percent disabling under Diagnostic Code 6522-6513.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 6522 pertains to allergic or vasomotor rhinitis.  Diagnostic Code 6513 pertains to chronic maxillary sinusitis.  38 C.F.R. § 4.97 (2010).

Diagnostic Code 6522 provides for a 10 percent rating where the condition is not manifested polyps, but where there is greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  A maximum 30 percent rating is warranted when the medical evidence shows evidence of polyps.  38 C.F.R. § 4.97 (2010).

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a General Rating Formula for Sinusitis set forth in the rating schedule following Diagnostic Code 6514.  The General Rating Formula for Sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis.  38 C.F.R. § 4.97, General Rating Formula for Sinusitis (2010).

Under the General Rating Formula for Sinusitis, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.97, Diagnostic Codes 6510-6514, General Rating Formula for Sinusitis (2010).  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2010). 

While VA treatment records dated prior to November 2004 show treatment for a recurrent sinus infection, including the use of nasal spray and Amoxicillin, the treatment records dated within the one year prior to the date of claim for increased rating do not show complaints or treatment for chronic sinusitis or rhinitis.  In July 2005, it was noted on the Veteran's medication list that he used Flunisolide nasal spray twice per day.  He was noted to have chronic sinusitis.  Records dated until April 2006 do not show further treatment for sinusitis or rhinitis. 

On April 2006 VA examination, the examiner reviewed private treatment records submitted by the Veteran, including an October 2005 CT scan of the sinuses showing a retention cyst or polyp on the right maxillary antrum, bilateral frontal cells narrowing the frontal recesses, leftward septal deviation, and nasal airway narrowing.  The Veteran reported that he used saline nasal drops and Claritin every day as needed.  He also took Amoxicillin Clavulanate four to five times per year.  His nose was clogged up and it was hard to breathe.  He reported purulent discharge that was either green, yellow, or brown.  He had trouble speaking due to his stuffy nose.  He had frontal headaches two to three times per week.  He had allergic attacks every day.  He took time off from work three to four times per year for treatment by a physician for his sinusitis, but that treatment did not require bed rest.  Physical examination revealed tenderness on the frontal and maxillary sinus area, as well as erythema of the nasal mucosa.  There was no discharge seen on examination.  There was a nasal septum deviation to the left with no noted obstruction.  The impression was allergic rhinitis and chronic sinusitis by history.  

VA treatment records dated from April 2006 show that in March 2007, it was noted that the Veteran had a recent prescription for Omnicef to treat his sinusitis.  He still had nasal stuffiness.  The assessment was a history of sinusitis.  A CT scan of the head and sinus was ordered.  In May 2007, it was found that the Veteran had a large retention cyst at the right maxillary sinus.  In January 2008, the Veteran reported a history of chronic nasal congestion over the previous years.  He had multiple episodes of acute sinusitis throughout the year.  He did better when taking Amoxicillin, but the condition worsened after stopping the antibiotic.  The last course of antibiotic was two months previously.  He had pressure over the bilateral maxillary sinuses.  He had hyposmia and headaches.  The headaches were over the left retro-orbital region and had been worsening.  He had sensitivity to light.  He used nasal sprays and Mometasone daily.  He stated that he had undergone allergy testing in the 1990s and had been told that he did not have any significant allergies.  Physical examination showed bilateral vestibular stenosis.  There were no polyps noted with anterior rhinoscopy.  There was significant septal deviation dorsally.  The assessment was right maxillary sinus mass, septal deviation, and nasal vestibular stenosis.  The Veteran was advised to continue using the nasal spray and Mometasone.  His headaches were thought to be migraine related.  A CT scan was ordered to further discuss surgery to open the airways and treat the septal deviation.  In March 2008, the Veteran reported three to four episodes of acute sinusitis per year with bilateral maxillary pressure, coughing, and blowing up thick green to brown secretion.  He also had headaches at times.  The headaches were considered to be due to migraines, but it was also possible that they were related to the right sinus mass versus mucus retention cyst and nasal vestibular stenosis.  A possible septorhinoplasty was discussed and the Veteran was referred to neurology for his headaches.  In July 2008, it was noted that the Veteran could not undergo nasal surgery until his blood pressure was under control.  The ongoing diagnosis until April 2010 was a history of sinusitis/right retention cyst.  

On March 2010 VA examination, the Veteran reported constant nasal congestion with daily thick mucus discharge that was green, yellow, or brown in color, and as post-nasal drip.  He breathed through his mouth the majority of the time due to congestion.  He used nasal strips while he slept.  He reported year-round symptoms that were not related to seasonal allergies.  He had headaches two to three times per week associated with sinus congestion, one to two of which would be incapacitating.  Physical examination showed tenderness at the frontal and maxillary sinus.  The Veteran had a nasal sounding voice.  There was a nasal obstruction that was 0 percent on the left side and 60 percent on the right side.  There were no polyps present.  There was a septal deviation.  The assessment was right maxillary sinus mass, septal deviation, and nasal vestibular stenosis.  The condition had a severe effect on his usual daily activities due to decreased concentration and pain.  

The Board has examined the evidence and finds that the Veteran has been shown to suffer from ongoing sinusitis, including congestion, headaches, and nasal discharge.  However, the record does not show that he has suffered from sinusitis manifested by two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, which would warrant a 30 percent disability rating.  To the contrary, the VA treatment records do not show any incapacitating episodes of sinusitis or rhinitis, nor do they show more than six non-incapacitating episodes of sinusitis.  Rather, the records show at most two to three acute episodes of treatment for each year of the appeal.  Furthermore, the Veteran reported on both VA examinations that he experienced three to four acute episodes of sinusitis per year.  Although the Veteran has stated that he generally suffers from nasal discharge and headaches associated with his sinusitis, those symptoms are accounted for in his current 10 percent rating.  Accordingly, the Board finds that a rating higher than 30 percent under Diagnostic Code 6514 is not warranted.

The Board finds that Diagnostic Code 6522 also does not afford the Veteran entitlement to a higher rating as the medical evidence of record does not demonstrate that the Veteran's sinusitis or rhinitis is manifested by polyps.  On VA examination, no polyps were found.  He has been shown to have a retention cyst as opposed to a polyp.

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for the Veteran's sinus condition, but findings supporting a higher rating have not been documented.  In addition, it has not been shown that the service-connected sinus condition has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment beyond the intent of the rating schedule.  The Board thus finds that referral for consideration of the assignment of an extraschedular rating is not warranted. 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the Veteran's sinus condition does not warrant a rating higher than 10 percent throughout the pendency of the appeal.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159  (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

Here, the RO sent correspondence in November 2005, January 2006, and in April 2010; a rating decision in April 2006; and a statement of the case in October 2006.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Further, the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the September 2010 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained two medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law. 











	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating higher than 10 percent for a sinus disability is denied. 

An increased rating higher than 10 percent for left knee limitation of flexion with arthritis is denied.

A separate 10 percent rating for left knee limitation of extension is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


